Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 1 of 12




                          EXHIBIT C
       Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 2 of 12



                            IN THE UNITED STATES DISTRICT
                              COURT FOR THE DISTRICT OF
                                    CONNECTICUT


JOSEPH D’AGOSTIN,                             )       Civil AcFon No. 3:20-cv-01657-KAD
                      PlainFﬀ,                )
                                              )
v.                                            )
                                              )       MARCH 19, 2021
FITNESS INTERNATIONAL, LLC                    )
D/B/A L.A. FITNESS                            )
                   Defendant.                 )
                                              )
                                              )
                                              )
                                              )


                NOTICE OF CORPORATE 30(B)(6) DEPOSITION OF DEFENDANT
                     FITNESS INTERNATIONAL, LLC D/B/A L.A. FITNESS

       PLEASE TAKE NOTICE, pursuant to FRCP 30(b)(6), that the undersigned will take the

tesFmony of a corporate designee on behalf of Fitness InternaFonal, LLC, d/b/a/ L.A. Fitness,

on MONTH (TBD) DAY (TBD), 2021, TIME (TBD) Eastern Standard Time, at the Law Oﬃce of

McCoy & McCoy, 20 Church Street 17th Floor, HarQord, CT 06103, or via simultaneous voice

and video conferencing soNware, or at such other date, place and Fme as mutually agreed to

by the parFes. The deposiFon may be recorded by a stenographer and by videotape recording

for discovery, use at trial, and any other purpose allowed by law.

       When used in this NoFce, the terms “Defendant” and “you” and any synonym or plural

thereof and derivaFves therefrom are intended to and shall embrace and include the above-

named Defendant, Fitness InternaFonal, LLC, d/b/a/ L.A. Fitness, and, in addiFon, counsel for

Defendant, Fitness InternaFonal, LLC, d/b/a/ L.A. Fitness, and all agents, masters, servants,

associates, employees, representaFves, private invesFgators, retained experts, insurers and
                                                  1
       Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 3 of 12



others who are or have been in possession of, or who may have obtained, informaFon for or on

your behalf.

       The term “incident” means the event of November 3, 2018, when the PlainFﬀ was

lawfully on the premises located at 761 Main Street, Norwalk, ConnecFcut owned, controlled,

possessed, managed and/or maintained by the Defendant, Fitness InternaFonal, LLC, d/b/a L.A.

Fitness. The PlainFﬀ, Joseph D’AgosFn, was in the men’s locker room when he was caused to

fall by the dangerous and defecFve condiFon therein exisFng, a wet Fle ﬂoor, and suﬀered

serious injuries, losses, and damages.

       As used herein, the word “person” shall mean an individual, ﬁrm, partnership,

corporaFon, proprietorship, associaFon, governmental body, or any organizaFon or enFty.

       As used herein, the word “date” shall mean the exact day, month and year, if

ascertainable, or if not, the best available approximaFon (including relaFon to other events).

       The term “document” as used hereinaNer includes, but is not limited to, all wrigen,

printed, recorded, or typed records, reports, proposals, draNs, papers, contracts, documents,

books, legers, statements of witnesses, statements of persons who were not witnesses but

who have informaFon relaFng to the occurrence which is the subject mager of this lawsuit,

notes, accounFng records, logs, memoranda, minutes, staFsFcal compilaFons, work sheets,

insurance policies, ﬁlms, photographs, videotapes, voice recordings, drawings, computer disks,

computer tapes, computer stored informaFon, emails, lists and correspondence, whether or

not in your possession or under your immediate control (insofar as this NoFce is concerned),

relaFng to or pertaining in any way to the subject mager in connecFon with which it is used,

and further includes, without limitaFon, ﬁle copies and other copies, no mager how or by

whom prepared and all draNs prepared in connecFon with such “documents”, whether used or

not.

                                                2
       Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 4 of 12



       The term “idenFfy” or “idenFty” used in conjuncFon with “documents” shall mean the

date of the same, its author and sender (if appropriate), its intended recipient (if appropriate),

and a general statement of the form and content of each such document reﬂecFng the

contents of the same and the idenFty of its custodian.

       The term “idenFfy”, or “idenFty” when used in conjuncFon with a request for the

idenFty of a “person” shall mean to state the person’s complete name, home address, home

phone, business address, business phone, and job descripFon if employed by you.

        Pursuant to the FRCP 30(b)(6), Defendant Fitness InternaFonal, LLC, d/b/a L.A. Fitness

is requested to designate one or more oﬃcers, directors, or managing agents, or other persons

who consent to tesFfy on its behalf, concerning the subject magers set forth below as follows:

       1.      Any documents referencing what person(s), enFty or party was exercising any control
               and/or maintenance over the area of this incident referred to in the Complaint for the
               two (2) years prior to and including the date of the accident up to the present Fme;
               including, but not limited to contracts, wriFngs, maintenance reports, inspecFon
               reports, work reports/orders or memoranda relaFve to third parFes as well as the
               duFes and responsibiliFes for said parFes;

       2.      Any documents relaFng in any way to any prior incidents similar to those alleged in the
               PlainFﬀ’s Complaint at this locaFon for the ﬁve (5) years prior to and including the date
               of the accident and subsequent incidents;

       3.      Names of all professional organizaFons Fitness InternaFonal, LLC d/b/a L.A. Fitness are
               members of;

       4.      Names and Ftles of all management personnel and the professional organizaFons they
               individually belong to;

       5.      Any and all inspecFon and/or work reports and/or documentaFon regarding actual
               work performed in the 3 months leading up to incident in the area of this incident
               involving the ﬂoor area and/or Fling of the men’s locker room;

       6.      Any site plan of the area of the accident;

       7.      Any club ﬂoor plan;

       8.      Any and all checks and/or billing invoices to or from any enFty who performed any
               service at or near the area of this accident in the 3 months leading up to the date of
               accident and through the present date;


                                                   3
Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 5 of 12



9.    Any work orders for the area of this accident for the 3 months preceding the accident
      unFl the present involving the ﬂoor area and/or Fling of the men’s locker room;

10.   Any maintenance contracts to or from any enFty who performed any service at this
      locaFon for the 3 months leading up to and including the date of accident involving the
      ﬂoor area and/or Fling of the men’s locker room;

11.   Sample(s) of ﬂoor Fle and/or replacement Fles for the area of this accident;

12.   Sample(s) of mats used for the area of this accident;

13.   How long the mats were used in the locker room;

14.   Any policies and/or procedures involving the cleaning, replacing, and/or maintenance
      of the mats and ﬂoors in the locker rooms;

15.   Which faciliFes (limited to CT, NY, NJ, and PA) uFlize mats or other non-skid or non-slip
      implements in their locker rooms;

16.   Which faciliFes (limited to CT, NY, NJ, and PA) uFlize diﬀerent measures other than mats
      or non-skid or non-slip implements to prevent slips and falls in the locker room and
      what those measures are;

17.   What caused this accident and the circumstances surrounding this accident;

18.   Any remedial acFons taken in response to this incident;

19.   Maintenance schedule for the area of this incident;

20.   The physical condiFon of the area of the accident on the last occasion anyone
      inspected the area before this incident;

21.   The lighFng condiFons that existed in the area of the incident at the Fme of the
      incident;

22.   Any warnings near the area of the incident prior to the incident;

23.   All eﬀorts made by the Defendant to assess the danger in all of their locaFons (limited
      to CT, NY, NJ, and PA) for slip and falls, and/or slip and fall incidents involving water or
      substances on Fle ﬂoors;

24.   Any compilaFon of incidents (limited to CT, NY, NJ, and PA) involving slip and fall
      incidents involving water or substances on Fle ﬂoors, including but not limited to
      wrigen reports, for the ﬁve (5) years preceding this accident;

25.   Any compilaFon of incidents (limited to CT, NY, NJ, and PA) involving slip and fall
      incidents involving water or substances on Fle ﬂoors, including but not limited to
      wrigen reports, for the ﬁve (5) years preceding this accident and any and all
      documentaFon regarding the severity of the injuries involved;


                                           4
Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 6 of 12



26.   All reported safety incidents (limited to CT, NY, NJ, and PA) involving slip and fall
      incidents involving water or substances on Fle ﬂoors, including but not limited to
      incident reports, for the ﬁve (5) years preceding this accident;

27.   All steps taken to lower the risk of said dangers involving slip and fall incidents involving
      water or substances on Fle ﬂoors to the general public;

28.   Prior accidents, in all of the Defendant’s locaFons (limited to CT, NY, NJ, and PA), in the
      ﬁve (5) years leading up to the date of this incident involving slip and fall incidents
      involving water or substances on Fle ﬂoors;

29.   Any and all lawsuits brought against Fitness InternaFonal, LLC d/b/a L.A. Fitness relaFng
      in any way to any prior incidents similar to those alleged in the PlainFﬀ’s Complaint at
      this locaFon for the ﬁve (5) years prior to and including the date of the accident and
      subsequent incidents;

30.   Any and all lawsuits brought against Fitness InternaFonal, LLC d/b/a L.A. Fitness relaFng
      in any way to any prior incidents similar to those alleged in the PlainFﬀ’s Complaint at
      other locaFons (limited to CT, NY, NJ, and PA) for the ﬁve (5) years prior to and including
      the date of the accident and subsequent incidents;

31.   Store operaFons manual in eﬀect for the 5 years leading up to this incident through the
      present;

32.   Employee manuals or handbooks in eﬀect for the 5 years leading up to this incident
      through the present;

33.   Job descripFons for all employees at the place of the incident;

34.   Store or corporate safety manual in eﬀect for the 5 years leading up to this incident
      through the present;

35.   Store maintenance manual in eﬀect for the 5 years leading up to this incident through
      the present;

36.   Policies and procedures manual in eﬀect for the 5 years leading up to this incident
      through the present;

37.   Store bulleFns or advisories regarding locker room safety for the 5 years leading up to
      this incident through the present;

38.   Overall safety plan for not just this store but all stores (limited to CT, NY, NJ, and PA) in
      eﬀect for the 5 years leading up to this incident through the present;

39.   All training that employees get at this locaFon with regard to monitoring and
      maintaining the locker room area for hazards such as, but not limited to, water
      collecFng on the ﬂoor and/or slippery condiFons in eﬀect for the 5 years leading up to
      this incident through the present;



                                           5
       Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 7 of 12



       40.    All training employees get at this locaFon to prevent customer’s injury when water is
              present on the ﬂoor and/or when slippery condiFons exist in eﬀect for the 5 years
              leading up to this incident through the present;

       41.    All training that employees get at other locaFons (limited to CT, NY, NJ, and PA) with
              regard to monitoring and maintaining the locker room area for hazards such as, but not
              limited to, water collecFng on the ﬂoor and/or slippery condiFons in eﬀect for the 5
              years leading up to this incident through the present;

       42.    All training employees get at other locaFons (limited to CT, NY, NJ, and PA) to prevent
              customer’s injury when water is present on the ﬂoor and/or when slippery condiFons
              exist in eﬀect for the 5 years leading up to this incident through the present;

       43.    Policy and/or policies regarding all safety requirements for the locker room area at this
              locaFon in eﬀect for the 5 years leading up to this incident through the present;

       44.    Policy and/or policies regarding all safety requirements for the locker room area at
              other locaFons (limited to CT, NY, NJ, and PA) in eﬀect for the 5 years leading up to this
              incident through the present;

       45.    Names and last known address of all persons known to be working at the Fme of this
              incident;

       46.    Names and Ftles of all employees known to be working at the Fme of this incident;

       47.    All steps taken to preserve any evidence in this case and when those steps were taken;

       48.    Any legers received requesFng any preservaFon of evidence;

       49.    What happened to any evidence not now in your possession?




                             Request for ProducSon of Documents

PlainFﬀ also requests that the Defendant produce the following documents:

       1.     Any documents referencing what person(s), enFty or party was exercising any control
              and/or maintenance over the area of this incident referred to in the Complaint for the
              two (2) years prior to and including the date of the accident up to the present Fme;
              including, but not limited to contracts, wriFngs, maintenance reports, inspecFon
              reports, work reports/orders or memoranda relaFve to third parFes as well as the
              duFes and responsibiliFes for said parFes;

       2.     Any documents relaFng in any way to any prior incidents similar to those alleged in the
              PlainFﬀ’s Complaint at this locaFon for the ﬁve (5) years prior to and including the date
              of the accident and subsequent incidents;

       3.     Names of all professional organizaFons Fitness InternaFonal, LLC d/b/a L.A. Fitness are
              members of;
                                                  6
Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 8 of 12




4.    Names and Ftles of all management personnel and the professional organizaFons they
      individually belong to;

5.    Any and all inspecFon and/or work reports and/or documentaFon regarding actual
      work performed in the 3 months leading up to incident in the area of this incident
      involving the ﬂoor area and/or Fling of the men’s locker room;

6.    Any site plan of the area of the accident;

7.    Any club ﬂoor plan;

8.    Any and all checks and/or billing invoices to or from any enFty who performed any
      service at or near the area of this accident in the 3 months leading up to the date of
      accident and through the present date;

9.    Any work orders for the area of this accident for the 3 months preceding the accident
      unFl the present involving the ﬂoor area and/or Fling of the men’s locker room;

10.   Any maintenance contracts to or from any enFty who performed any service at this
      locaFon for the 3 months leading up to and including the date of accident involving the
      ﬂoor area and/or Fling of the men’s locker room;

11.   Sample(s) of ﬂoor Fle and/or replacement Fles for the area of this accident;

12.   Sample(s) of mats used for the area of this accident;

13.   Any documents relaFng to how long the mats were used in the locker room;

14.   Any documents relaFng to policies and/or procedures involving the cleaning, replacing,
      and/or maintenance of the mats and ﬂoors in the locker room;

15.   Any documents relaFng to which faciliFes (limited to CT, NY, NJ, and PA) uFlize mats or
      other non-skid or non-slip implements in their locker rooms;

16.   Any documents relaFng to which faciliFes (limited to CT, NY, NJ, and PA) uFlize diﬀerent
      measures other than mats or non-skid or non-slip implements to prevent slips and falls
      in the locker room and what those measures are;

17.   Tangible evidence of what caused this accident and the circumstances surrounding this
      accident;

18.   Tangible evidence of remedial acFons taken in response to this incident;

19.   Tangible evidence of a maintenance schedule for the area of this incident;

20.   Tangible evidence of the physical condiFon of the area of the accident on the last
      occasion anyone inspected the area before this incident;



                                          7
Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 9 of 12



21.   Tangible evidence of the lighFng condiFons that existed in the area of the incident at
      the Fme of the incident;

22.   Tangible evidence of any warnings near the area of the incident prior to the incident;

23.   Tangible evidence of all eﬀorts made by the Defendant to assess the danger in all of
      their locaFons (limited to CT, NY, NJ and PA) for slip and fall incidents involving water or
      substances on Fle ﬂoors;

24.   Tangible evidence of any compilaFon of incidents involving slip and fall incidents
      involving water or substances on Fle ﬂoors (limited to CT, NY, NJ and PA) including but
      not limited to wrigen reports, for the ﬁve (5) years preceding this accident;

25.   Tangible evidence of any compilaFon of incidents (limited to CT, NY, NJ, and PA)
      involving slip and fall incidents involving water or substances on Fle ﬂoors including but
      not limited to wrigen reports, for the ﬁve (5) years preceding this accident and any and
      all documentaFon regarding the severity of the injuries involved;

26.   Tangible evidence of all reported safety incidents (limited to CT, NY, NJ, and PA)
      involving slip and fall incidents involving water or substances on Fle ﬂoors including but
      not limited to incident reports, for the ﬁve (5) years preceding this accident;

27.   Tangible evidence of all steps taken to lower the risk of said dangers involving slip and
      fall incidents involving water or substances on Fle ﬂoors to the general public;

28.   Any documents relaFng to prior accidents, in all of the Defendant’s locaFons, in the ﬁve
      (5) years leading up to the date of this incident involving slip and fall incidents involving
      water or substances on Fle ﬂoors (limited to CT, NY, NJ, and PA);

29.   Any documents relaFng to any and all lawsuits brought against Fitness InternaFonal,
      LLC d/b/a L.A. Fitness relaFng in any way to any prior incidents similar to those alleged
      in the PlainFﬀ’s Complaint at this locaFon for the ﬁve (5) years prior to and including
      the date of the accident and subsequent incidents (limited to CT, NY, NJ and PA);

30.   Any documents relaFng to any and all lawsuits brought against Fitness InternaFonal,
      LLC d/b/a L.A. Fitness relaFng in any way to any prior incidents similar to those alleged
      in the PlainFﬀ’s Complaint at other locaFons for the ﬁve (5) years prior to and including
      the date of the accident and subsequent incidents (limited to CT, NY, NJ, and PA);

31.   Store operaFons manual in eﬀect for the 5 years leading up to this incident through the
      present;

32.   Employee manuals or handbooks in eﬀect for the 5 years leading up to this incident
      through the present;

33.   Job descripFons for all employees at the place of the incident;

34.   Store or corporate safety manual in eﬀect for the 5 years leading up to this incident
      through the present;


                                           8
Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 10 of 12



35.   Store maintenance manual in eﬀect for the 5 years leading up to this incident through
      the present;

36.   Policies and procedures manual in eﬀect for the 5 years leading up to this incident
      through the present;

37.   Store bulleFns or advisories regarding locker room safety for the 5 years leading up to
      this incident through the present;

38.   Overall safety plan for not just this store but all stores in eﬀect for the 5 years leading
      up to this incident through the present;

39.   Any materials relaFng to all training that employees get at this locaFon with regard to
      monitoring and maintaining the locker room area for hazards such as, but not limited
      to, water collecFng on the ﬂoor and/or slippery condiFons in eﬀect for the 5 years
      leading up to this incident through the present;

40.   Any materials relaFng to all training employees get at this locaFon to prevent
      customer’s injury when water is present on the ﬂoor and/or when slippery condiFons
      exist in eﬀect for the 5 years leading up to this incident through the present;

41.   Any materials relaFng to all training that employees get at other locaFons with regard
      to monitoring and maintaining the locker room area for hazards such as, but not limited
      to, water collecFng on the ﬂoor and/or slippery condiFons in eﬀect for the 5 years
      leading up to this incident through the present (limited to CT, NY, NJ, and PA);

42.   Any materials relaFng to all training employees get at other locaFons to prevent
      customer’s injury when water is present on the ﬂoor and/or when slippery condiFons
      exist in eﬀect for the 5 years leading up to this incident through the present (limited to
      CT, NY, NJ, and PA);

43.   Policy and/or policies regarding all safety requirements for the locker room area at this
      locaFon in eﬀect for the 5 years leading up to this incident through the present;

44.   Policy and/or policies regarding all safety requirements for the locker room area at
      other locaFons (limited to CT, NY, NJ, and PA) in eﬀect for the 5 years leading up to this
      incident through the present;

45.   Names and last known address of all persons known to be working at the Fme of this
      incident;

46.   Names and Ftles of all employees known to be working at the Fme of this incident;

47.   All steps taken to preserve any evidence in this case and when those steps were taken;

48.   Any legers received requesFng any preservaFon of evidence;

49.   DocumentaFon of what happened to any evidence not now in your possession.



                                          9
       Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 11 of 12



       ALL DOCUMENTATION MUST BE PROVIDED IN ALL FORMS AVAILABLE INCLUDING BUT
       NOT LIMITED TO ORIGINAL NATIVE ELECTRONIC FORM.

It is further requested that said materials requested be provided to this oﬃce by regular mail or email
at eﬁle@mccoymccoy.com 3 business days prior to this deposiSon to expedite the reviewing and
copying of the producSon before the deposiSon begins.



                                               This 19th day of March, 2021.

                                               Respectfully submitted,

                                               A"orney for the Plain0ﬀ

                                               /s/ Frank J. McCoy, Jr.

                                               FRANK J. MCCOY, JR.
                                               MCCOY & MCCOY, LLC.
                                               Federal Bar No. CT 08444
                                               20 Church Street
                                               Suite 1720
                                               Harqord, CT 06103
                                               860-244-9100 (Telephone)
                                               860-244-9200 (Fax)
                                               eﬁle@mccoymccoy.com




                                                   10
      Case 3:20-cv-01657-KAD Document 33-4 Filed 04/01/21 Page 12 of 12



                                CERTIFICATE OF SERVICE

       I hereby certify that on 3/19/2021 I sent via email attachment and the electronic filing

system the foregoing document to the following individuals:

Coughlin Betke, LLP.
175 Federal Street
Suite 1450
Boston, MA 02110
617-988-8045
Kevin J. O'Leary
koleary@coughlinbetke.com
Emily Chadbourne
echadbourne@coughlinbetke.com
Benjamin Levites
blevites@coughlinbetke.com



                                           A"orney for the Plain0ﬀ

                                           /s/ Frank J. McCoy, Jr.

                                           FRANK J. MCCOY, JR.
                                           MCCOY & MCCOY, LLC.
                                           Federal Bar No. CT08444
                                           20 Church Street
                                           Suite 1720
                                           Harqord, CT 06103
                                           860-244-9100 (Telephone)
                                           860-244-9200 (Fax)
                                           eﬁle@mccoymccoy.com




                                              11
